Citation Nr: 1812051	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial schedular disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for entitlement to service connection for bilateral lower extremity disability.

In an April 2012 decision, the Board, in relevant part, granted service connection for the Veteran's bilateral lower extremity neuropathy associated with his service-connected chronic low back pain with limitation of motion, and awarded a 20 percent disability rating for each.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2013 Order, the Court vacated the April 2012 Board decision to the extent it denied evaluations in excess of 20 percent each for left and right lower extremity neuropathy and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).
 
The Board remanded the claims for further development in July 2014, then issued a decision in June 2016 denying a higher schedular initial disability rating in excess of 20 percent each for left and right lower extremity neuropathy.  The Veteran then appealed the Board's decision to the Court, and in an April 2017 Order, the Court vacated the June 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.

The Board then remanded the issues in June 2017 in order to schedule the Veteran for a requested Board hearing.  The Veteran presented testimonial evidence in December 2017 at a "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found needed prior to adjudication of the issues on appeal.

The most recent VA neurological examination was provided in September 2014.  At that time, the examiner found that the Veteran had mild incomplete paralysis of the external popliteal and musculocutaneous nerves bilaterally, and normal sciatic nerve.  Since that time, the Veteran testified at the December 2017 Board hearing that his lower extremity symptoms are getting worse.  The Veteran further submitted recent VA treatment records including one from October 2017 noting findings/studies regarding his bilateral lower extremities suggestive of severe polyneuropathy.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, the Veteran should be scheduled for an additional VA examination to assess the current severity and manifestations of his service-connected bilateral lower extremity neuropathy.

Other than select treatment records submitted by the Veteran, the most recent VA treatment records in the claims file date from August 2012.  Should it be found in a later determination that the Veteran's service-connected left and/or right lower extremity neuropathy has increased in severity such as to warrant a higher schedular evaluation, the treatment records spanning the previous 5+ years would be helpful in determining the date from which to assign a higher staged rating.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, such records should be obtained and associated with the claims file.

As noted in the April 2017 Joint Motion, the record contains multiple references to treatment by the Veteran's private orthopedist, Dr. S., but private records of such treatment do not appear to be of record.  On remand, the Veteran should be contacted and provided with a VA Form 21-4142 "Authorization for Release of Information" for the express purpose of authorizing records from this private care provider, and any other records of relevant private treatment the Veteran may identify.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any and all of the Veteran's outstanding and updated VA treatment records, including those from August 2012 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional outstanding records of private treatment relevant to his bilateral lower extremity neuropathy, to explicitly include records of private orthopedic care from a Dr. S., which he would like for VA to obtain.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider, which can be found in the claims file in the April 2017 Joint Motion, should be used in order to aid him in responding to the request.)

3.  After completing the above and associating all responsive records with the claims file, schedule the Veteran for a neurological examination with an appropriate medical professional (hereinafter "examiner") other than the individual who conducted the September 2014 VA examination to assess the severity and manifestations of the Veteran's left and right lower extremity neuropathy.  All appropriate testing should be performed and the results documented in detail.  The examiner must be given full access to the complete VA claims file and electronic records for review, and must specifically note on the medical opinion report whether the claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this opinion.  

After reviewing the evidence of record and documenting the Veteran's reported symptoms and resulting functional impairment as well as the results of objective testing, the examiner should address the following:

Identify the affected nerves, or the nerves most analogous to the lower extremity symptoms involved, and provide an opinion as to whether the severity of incomplete paralysis is best described as mild, moderate, or severe (or mild, moderate, moderately severe, or severe if sciatic nerve involvement is found).  If the lower extremity neuropathy is found to significantly vary in severity during distinct portions of the relevant appeal period, the examiner should so state.

In providing this opinion, the reviewer should explain what specific evidence led them to their conclusion as to severity level, and explain why it does not correspond to the next higher level (e.g. moderate rather than mild; severe rather than moderate, etc...). 

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

5.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for  entitlement to schedular initial disability ratings in excess of 20 percent for left lower extremity neuropathy and in excess of 20 percent for right lower extremity neuropathy.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






